DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on May 16, 2022 in which claims 1, 5-9, 13-17 and 21-23 are presented for examination; claims 2-4, 10-12 and 18-20 were canceled.

Allowable Subject Matter
Claims 1, 5-9, 13-17 and 21-23 now renumbered 1-14 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:  the present invention is directed to a conversational AI framework for bot development that allows a bot to more naturally mimic human-realized inferences. Particularly, the framework provides different bots with access to shared memory spaces that each implement data preservation policies based at least in part on the nature of the entities stored rather than merely the context in which the entities arise in conversation. The closest prior art of record, Sarikaya et al. US Patent No. 9,311,298 and McMullen et al. US Patent No. 9,430,405, disclose similar methodologies. However, the closest prior art of record, Sarikaya et al. US Patent No. 9,311,298 and McMullen et al. US Patent No. 9,430,405, failed to show “conversational AI system comprising: a bot service stored in memory and executable to: receive one or more storage requests directing conversational data to multiple nodes of a conversational data object, the conversational data being collected by one or more third-party bots during a conversation with a user conducted through a user device; execute the one or more storage requests by storing the conversational data directed to each different one of the multiple nodes within a different one of multiple discrete memory spaces, each memory space of the multiple discrete memory spaces being governed by a different scope policy defining a lifetime for conversational data stored within the memory space; and selectively erase data of each node of the multiple nodes of the conversational data object according to the lifetime defined by the scope policy governing the memory space storing the node, the scope policy of the memory space providing for erasure of the conversational data within the memory space responsive to at least one of: an end of each speaking turn within the conversation; an end of each dialog within the conversation; and an end of the conversation”. These claimed features being present in independent claims 1, 9, 17 and in conjunction with all the other claimed limitations render claims 1, 9 and 17 allowable over the prior art of record.

As per claims 5-8, 13-16 and 21-23, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 9 and 17. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        June 1, 2022